Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 recites the limitation "the one or more lighting submodules" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim has been interpreted and examined as meaning receiving one or more submodules. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40-45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Sonneman US 2018/0313503 in view of O’Brien US 2015/0198311.
As for claim 38, Sonneman discloses lighting system with a grid network  (see Fig 1); a plurality of mounting sectors (beams 100) that delivers line voltage to each sector from a single line voltage power source (may be one power source, paragraph 0034); each mounting sectors receives at least one track lighting module  and/or at least one non-track lighting module (for example light 610, 620 630, 640, or 650 see Fig 1); each track or non-track lighting module operatively associated with one or more arrays of one or more LEDs (these lighting elements may be LED, paragraph 0036).
Sonneman teaches configuring each of the one or more track lighting modules, or one or more non-track lighting modules to deliver power to at least one array of LEDs associated therewith on a corresponding mounting sector (paragraph 0041), but is silent to each of the track or non-track lighting devices receive the line voltage power from a corresponding mounting sector and to deliver low voltage power to the one or more arrays of one or more LEDs associated therewith.  O’Brien teaches providing low-voltage power to a plurality of LEDs (paragraph 0006, abstract) that correspond to a mounting sector.  It would have been obvious for one having ordinary skill in the art to look to the teachings of O’Brien and utilize low voltage for powering LEDs to provide a well-known powering means for a track-lighting LED system. The motivation of this combination would be to provide an energy efficient powering means for Sonneman.
As for claim 40, Sonneman discloses that the grid network further comprises a plurality of standardized grid segments which are configured for assembly in any one of a plurality of grid network configurations (see paragraph 0014), such that any one of the track lighting modules and/or any one of the non-track lighting modules is engageable with any one of the mounting sectors (paragraph 0043, 0061; one or more lights are attachable to the bottom surface of web 110, paragraph 0039, Figures 1 and 2C show that each of the grid segments 100 include these).
As for claim 41, Sonneman discloses the grid network further comprises a plurality of standardized hub segments for interconnecting the plurality the standardized grid segments (202, 203, see Figures 1, 7A-G and 8B-E for hub structures).
As for claim 42, Sonneman discloses one or more of the grid segments include a housing segment structure (see channel 104, Fig 2c; also 180 Fig 5c), each defining a first channel  (paragraph 0038) to define at least one mounting sector (sector of beam 100, Fig 2A-2C, wherein the track lighting module and/or non-track lighting module are removably secured therein (lights are attachable to bottom surface of 110, see paragraph 0039; Fig 6C also shows an insert within the channel that has lighting devices distributed throughout the length, paragraph 0045).
As for claim 43, Sonneman discloses a first power supply segment associated with the housing structure for delivering the line voltage power to the mounting sector (power bus 136, paragraph 0041), and wherein the track lighting module and/or non-track lighting module includes a second power supply segment to receive the line voltage power and to deliver low voltage power to the array (appropriate clips in 330 to receive power, paragraph 0045).
As for claim 44, Sonneman discloses each of the at least one track-lighting module and/or the at least one non-track lighting module include one or more releasable locking structures to removably lock the corresponding track lighting module and/or non-track lighting modules in the first channel (system accepts attachable and removable uniquely designed luminaires, paragraph 0007; LED lights attachable to bottom of 110, paragraph 0039).
As for claim 45, Sonneman discloses, wherein the track lighting module is configured to be received in the first channel in a configuration to receive one or more lighting submodules (paragraphs 0007-0008, 0013).
As for claim 53, Sonneman discloses the lighting system as defined in claim 42, wherein therein the non-track lighting module is configured to be received in the first channel in a configuration to anchor at least one pendant or non-pendant light fixture thereto containing at least one of the one or more arrays (paragraph 0005, various types of lights may be used, module may be received in channel as taught in 0039, Fig 2C and 330, Fig 6C; elongated member 330 with LEDs is an example of a non-pendant light fixture containing one or more arrays).

Allowable Subject Matter
Claims 39, 46-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; the prior art fails to teach or disclose:
39. The lighting system as defined in claim 38, wherein each of the track lighting modules is configured to receive one or more lighting submodules, each lighting submodule including at least one of the one or more arrays of one or more LEDs, and a submodule driver, and wherein each track lighting module further comprises a power supply segment configured to deliver the low voltage power to the submodule driver to power the at least one of the one or more arrays of one or more LEDs.
46. The lighting system as defined in claim 43 wherein the track lighting module includes a track structure defining a second channel, and the lighting submodule includes a coupling structure to be received by the track structure in the second channel in an operative position wherein the track structure and the coupling structure are configured to deliver the low voltage power to the lighting submodule.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YAPHE, RAPP, and CARNEY (see references cited for patent/publication numbers) disclose relevant grid-type lighting fixtures and/or track lighting systems with mounting sectors and/or power rails similar to that of the instant invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875